On Application for Rehearing.
PER CURIAM.
In the foregoing reasons for judgment, we followed the order adopted by the learned district judge in considering and disposing of the oppositions submitted to him; and we adopt his reasons in disposing of the opposition of the minor *893Mouchon, although the tutor of said minor has not appealed. Those reasons were applied by the trial judge to the oppositions of others similarly placed; and we make the same application in our opinion.
See dissenting opinion of PROVOSTY, J., 64 South. 811.
Rehearing refused.